Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  157930(10)                                                                                               David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  IN THE MATTER OF                                                                                      Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  THERESA M. BRENNAN, JUDGE                                                                             Megan K. Cavanagh,
                                                                                                                         Justices
  53rd DISTRICT COURT                                                          SC: 157930
                                                                               Formal Complaint No. 99
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The petition for interim suspension is considered, and it is GRANTED. The Honorable
  Theresa M. Brennan, Judge of the 53rd District Court, is suspended with pay until further
  order of this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2019
         a0226
                                                                                Clerk